Citation Nr: 1605332	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Andrew L. Allen, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to May 1990.  The Veteran died in November 2009.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran did not have qualifying wartime service for death pension purposes.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A notification letter was not sent to the appellant prior to the initial adjudication of the death pension claim.  Nevertheless, the appellant through her representative-attorney has shown actual knowledge of what is needed to substantiate the claim-sufficient wartime service.  Thus, any notification deficiency has been cured.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  The case turns on the type and length of the Veteran's service.  No other relevant records pertaining to this issue appear to be outstanding.  Thus, VA's duty to assist has been met.

Death Pension Benefits

Death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. §§ 1521, 1541 (West 2014).  To prevail, the evidence must show that the Veteran (1) served for at least ninety days during a period of war; or (2) served during a period of war and was discharged for a service-connected disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3 (2015); see also Martin v. Brown, 7 Vet. App. 196, 199 (1994) ("Eligibility for non-service-connected pension is conditioned on service during a period of war.")

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Vietnam era began August 5, 1964, and ended May 7, 1975, and the Persian Gulf War began August 2, 1990; there was no period of war in the interim.  38 U.S.C.A. § 101(29), (33) (West 2014); 38 C.F.R. § 3.2(f), (i) (2015).

The Veteran served from September 1986 to May 1990.  His service occurred after the Vietnam War era and before the Persian Gulf War.  As the Veteran did not serve during a period of war, the appellant is not entitled to death pension benefits.  

The appellant's representative contends that death pension should nevertheless be warranted because the Veteran was discharged from service due to service-connected disability just shortly prior to the Persian Gulf War and he would have served during that period of war.  Although this may be true, the statute and regulations require service during wartime; thus, the benefit may not be granted on this basis.

The representative also contends that an "exception to policy waiver" should be granted.  While the Board is sympathetic to the appellant's circumstances, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425(1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33(1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426(1990)).  The appellant is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant the claim on an equitable basis under section 503.

Because the Veteran does not have qualifying wartime service, entitlement to death pension benefits is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is against the claim for death pension benefits; there is no doubt to be resolved; and death pension is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to death pension benefits is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


